  1
                                                                __
                                                      .. -.                    CpUat
  2                                                              SFDIE~p~ICT
                                                      'F~~
                                                      r
                                                               u.
  3
 4                                                            ~ ~9 ~.1~ORU
                                                                                 ~    SY
                                                              ~.~~ pISTR10N     BY ~E
 5
                                                      ~
                                                      ~ =            --
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                                                               I'               i~~
                                                                                                    ~
      ~ UNITED STATES OF AMERICA,                       Case No.:                      ~~'~' ~~
11
                            Plaintiff,                  ORDER OF DETENTION PENDING
12                                                      FURTHER REVOCATION
                    v.                                  PROCEEDINGS
13
14
       ~~~~ ~                                            FED. R. CRIM.P. 32.1(a)(6); 18
                                                          .S.C. § 3143(a)(1))
                            Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 ' issued by the United States District Court for the C ~l ~fw~ District of
18 ~~.~•~~rw'~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25          ('~          information in the Pretrial Services Report and Recommendation
26           {~()        information in the violation petition and reports)
27          (~)          the defendant's nonobjection to detention at this time
            () other:


                                                  1
     1       and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5           § 3142(b)or (c). This finding is based on the following:
 6          (~     information in the Pretrial Services Report and Recommendation
 7          ('~    information in the violation petition and reports)
 8         (~      the defendant's nonobjection to detention at this time
 9         ()      other:
10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~~,~ ~ a~ ~ Z~ ~-Z,p
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2
